Exhibit 99.1 Stepan Reports Higher Fourth Quarter and Full Year 2015 Results Northfield, Illinois, February 24, 2016 Stepan Company (NYSE: SCL) today reported: Fourth Quarter Highlights · Reported net income was $12.9 million or $0.56 per diluted share. · Adjusted net income* was $17.0 million or $0.74 per diluted share, a 93% increase versus $8.8 million or $0.38 per diluted share in the prior year. · Surfactant operating income was $24.3 million, a 101% increase versus prior year.Polymer operating income was $18.1 million, a 38% increase versus prior year. Specialty Product operating income was $0.9 million. · Total sales volume increased 10% for the quarter. Surfactant and Polymer sales volumes increased 10% and 7%, respectively. · The effect of foreign currency translation negatively impacted net income by $2.7 million or $0.12 per diluted share versus prior year. Full Year Highlights · Reported net income was $76.0 million or $3.32 per diluted share. · Adjusted net income* was $79.4 million or $3.46 per diluted share versus $57.7 million or $2.52 per diluted share in the prior year. · Surfactant operating income was $104.1 million, a 71% increase versus prior year.The Polymer segment delivered record operating income of $80.9 million, a 33% increase versus prior year. Specialty Product operating income was $4.4 million, a 58% decrease versus prior year. · Total sales volume increased 5%.Surfactant and Polymer sales volumes both increased 5% for the full year. · The effect of foreign currency translation negatively impacted net income by $9.4 million or $0.41 per diluted share versus prior year. * Adjusted net income is a non-GAAP measure which excludes Deferred Compensation Income/ Expense as well as other significant and infrequent/non-recurring items. See Table II for this non-GAAP reconciliation. “2015 was a good year. We addressed our challenges and completed key components of our short-term and long-term strategy,” said F. Quinn Stepan, Jr., President and Chief Executive Officer. “Operationally, we increased asset utilization, improved product mix, reduced costs and enhanced our internal efficiency. Both Surfactant and Polymer results improved. 1 Surfactant income increased on strong volume growth and an improved global product mix.We delivered savings from the previously reported restructuring charges and executed actions to improve earnings going forward through the dissolution of our Enhanced Oil Recovery joint venture and discontinuing ethoxylation in Canada. Polymers delivered its sixth consecutive record income year as volumes and margins grew.Polymer results benefited from energy conservation efforts globally and expanded sales into metal panel and CASE applications. Specialty Product results were down significantly for the year, but are expected to benefit going forward from actions taken in 2015. In 2015 Adjusted Net Income grew from $57.7 million to $79.4 million, a strong rebound from 2014 and our second best income year.” Financial Summary ThreeMonthsEnded December 31 TwelveMonthsEnded December 31 ($ in thousands, except per share data) %
